Before •
GRESHAM, District Judge.
' The United States ceded to the state, in 1850, all the lands known as swamp lands bordering on the lake. The state swamp land commissioner of Jasper county projected a ditch to the Kankakee-river, the lake being forty feet higher than the-river. Messrs. Dunn & Con-duitt purchased the whole rim of land bordering on the lake. They subsequently conveyed the same to M. B. Bright, and aided *1137in carrying the ditch into the lake and constructing thirty miles of lateral ditches. Before that was done Bright platted the hed of the lake, by extending the government lines, and recorded the same in .Jasper county. They went on perfecting the system of drainage, and, in 1859 Bright conveyed the odd-numbered lots to A. Jones, who recon-veyed them to the state. In 1805 the state passed an act authorizing the sale, and ihe same were sold under Bright’s title; the people getting farms by purchasing alternately from Bright and the state. In 1878 some squatters from Chicago pre-empted the old bed of the lake under the soldiers’ bounty act, whereupon Milk went to congress and asked congress to quitclaim to the state. This was done. Two years ago the state began suit in Newton county to recover the even-numbered lots; and that was the real question in the present case.
Held, that the state swamp law of 1850 carried the title to the bed of the lake; further, that the state, by its contract under the Bright title, has stopped itself from claiming under the swamp land donation. Milk, the defendant, claims 2,688 acres, but there are several others equally interested.